Exhibit 10.1

EXECUTION VERSION

 

 

 

SALESFORCE.COM, INC.

(a Delaware corporation)

$1,000,000,000

0.25% Convertible Senior Notes due 2018

PURCHASE AGREEMENT

Dated: March 12, 2013

 

 

 



--------------------------------------------------------------------------------

SALESFORCE.COM, INC.

(a Delaware corporation)

$1,000,000,000

0.25% Convertible Senior Notes due 2018

PURCHASE AGREEMENT

March 12, 2013

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

Morgan Stanley & Co. LLC

as Representatives of the several Initial Purchasers

 

c/o Merrill Lynch, Pierce, Fenner & Smith

                        Incorporated

   One Bryant Park

   New York, New York 10036

 

c/o Morgan Stanley & Co. LLC

   1585 Broadway

   New York, New York 10036

Ladies and Gentlemen:

Salesforce.com, inc., a Delaware corporation (the “Company”), confirms its
agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill
Lynch”) and Morgan Stanley & Co. LLC (“Morgan Stanley”) and each of the other
Initial Purchasers named in Schedule A hereto (collectively, the “Initial
Purchasers,” which term shall also include any initial purchaser substituted as
hereinafter provided in Section 10 hereof), for whom Merrill Lynch and Morgan
Stanley are acting as representatives (in such capacity, the “Representatives”),
with respect to (i) the sale by the Company and the purchase by the Initial
Purchasers, acting severally and not jointly, of the respective principal
amounts set forth in said Schedule A of $1,000,000,000 aggregate principal
amount of the Company’s 0.25% Convertible Senior Notes due 2018 (the “Initial
Securities”) and (ii) the grant by the Company to the Initial Purchasers, acting
severally and not jointly, of the option to purchase all or any part of an
additional $150,000,000 aggregate principal amount of its 0.25% Convertible
Senior Notes due 2018 (the “Option Securities” and, together with the Initial
Securities, the “Securities”) to cover overallotments. The Securities are to be
issued pursuant to an indenture dated as of March 18, 2013 (the “Indenture”)
between the Company and U.S. Bank National Association, as trustee (the
“Trustee”).

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered.
The Securities are to be offered and sold through the Initial Purchasers without
being registered under the Securities Act of 1933, as amended (the “1933 Act”),
in reliance upon exemptions therefrom. Pursuant to the terms of the Securities
and the Indenture, investors that acquire Securities may only resell or
otherwise transfer such



--------------------------------------------------------------------------------

Securities if such Securities are hereafter registered under the 1933 Act or if
an exemption from the registration requirements of the 1933 Act is available
(including the exemption afforded by Rule 144A (“Rule 144A”) of the rules and
regulations promulgated under the 1933 Act (the “1933 Act Regulations”) by the
Securities and Exchange Commission (the “Commission”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated as of March 11, 2013 prior to the
Applicable Time (as defined below) (the “Preliminary Offering Memorandum”) and
has prepared and will deliver to each Initial Purchaser, on the date hereof or
the next succeeding day, copies of a final offering memorandum dated as of
March 12, 2013 (the “Final Offering Memorandum”), each for use by such Initial
Purchaser in connection with its solicitation of purchases of, or offering of,
the Securities. “Offering Memorandum” means, with respect to any date or time
referred to in this Agreement, the most recent offering memorandum (whether the
Preliminary Offering Memorandum or the Final Offering Memorandum, or any
amendment or supplement to either such document), including any and all
documents incorporated therein by reference, which has been prepared and
delivered by the Company to the Initial Purchasers, in the case of the
Preliminary Offering Memorandum prior to the Applicable Time, in connection with
their solicitation of purchases of, or offering of, the Securities. The Company
will prepare a final term sheet reflecting the final terms of the Securities, in
the form set forth in Schedule B hereto (the “Final Term Sheet”), and will
deliver such Final Term Sheet to the Initial Purchasers prior to the Applicable
Time in connection with their solicitation of purchases of, or offering of, the
Securities. The Company agrees that, unless it obtains the prior written consent
of the Representatives, it will not make any offer relating to the Securities by
any written materials other than the Offering Memorandum and the Issuer Written
Information. “Issuer Written Information” means (i) any writing intended for
general distribution to investors as evidenced by its being specified in
Schedule C hereto, including the Final Term Sheet, and (ii) any “road show” that
is a “written communication” within the meaning of the 1933 Act. “General
Disclosure Package” means the Preliminary Offering Memorandum and any Issuer
Written Information specified on Schedule C hereto and issued at or prior to
10:00 P.M., New York City time, on March 12, 2013 or such other time as agreed
by the Company and Merrill Lynch (such date and time, the “Applicable Time”).

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934 (the “1934 Act”) which is incorporated by reference in the
Offering Memorandum.

SECTION 1. Representations and Warranties.

(a) Representations and Warranties by the Company. The Company represents and
warrants to each Initial Purchaser as of the date hereof, the Applicable Time,
the Closing Time and any Date of Delivery (as defined below), and agrees with
each Initial Purchaser, as follows:

(i) General Disclosure Package; Rule 144A Eligibility. The Company hereby
confirms that it has authorized the use of the General Disclosure Package,
including the Preliminary Offering Memorandum and the Final Term Sheet, and the
Final Offering Memorandum in connection with the offer and sale of the
Securities by the Initial Purchasers. The Securities are eligible for resale
pursuant to Rule 144A and will not be, at Closing Time, of the same class as
securities listed on a national securities exchange registered under Section 6
of the 1934 Act, or quoted in a U.S. automated interdealer quotation system.

 

2



--------------------------------------------------------------------------------

(ii) No Registration Required; No General Solicitation. Assuming the accuracy of
the representations and warranties of the Initial Purchasers and compliance with
the procedures set forth in Section 6 hereof, it is not necessary in connection
with the offer, sale and delivery of the offered Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement, the General Disclosure Package and the Final Offering Memorandum to
register the Securities under the 1933 Act or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended (the “1939 Act”). None of the Company,
its affiliates (as such term is defined in Rule 501(b) under the 1933 Act
Regulations (each, an “Affiliate”)) or any person acting on its or any of their
behalf (other than the Initial Purchasers, as to whom the Company makes no
representation) has engaged, in connection with the offering of the offered
Securities, in any form of general solicitation or general advertising within
the meaning of Rule 502(c) under the 1933 Act Regulations.

(iii) Accurate Disclosure. As of the Applicable Time, neither (A) the General
Disclosure Package nor (B) any Issuer Written Information, when considered
together with the General Disclosure Package, included an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The Final Offering Memorandum, as of its date, at the
Closing Time or at any Date of Delivery, did not, does not and will not contain
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the General Disclosure Package or the Final
Offering Memorandum made in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser through the
Representatives expressly for use therein. For purposes of this Agreement, the
only information so furnished shall be (a) the information in the last sentence
of the tenth paragraph immediately following the table of contents in the
Offering Memorandum, (b) the information in the first sentence of each of the
third and fourth paragraphs under the heading “Summary—The Offering—Convertible
Note Hedge and Warrant Transactions” in the Offering Memorandum, (c) the
information in the first sentence of each of the third and fourth paragraphs
under the heading “Risk Factors— Risks Relating to this Offering and Our Common
Stock—The convertible note hedge and warrant transactions may affect the trading
price of the notes and the market price of our common stock” in the Offering
Memorandum, (d) the information in the first sentence of the fourth paragraph
under the heading “Description of Convertible Note Hedge and Warrant
Transactions” in the Offering Memorandum, (e) the information in the first
paragraph under the heading “Plan of Distribution–Commissions and Discounts” in
the Offering Memorandum, (f) the information in the second sentence in the
paragraph under the heading “Plan of Distribution—New Issue of Notes” in the
Offering Memorandum, (g) the information in the first paragraph under the
heading “Plan of Distribution–Price Stabilization, Short Positions” in the
Offering Memorandum and (h) the second paragraph and the first sentence of the
penultimate paragraph under the heading “Plan of Distribution–Convertible Note
Hedge and Warrant Transactions” in the Offering Memorandum (collectively, the
“Initial Purchaser Information”).

(iv) Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Offering Memorandum, at the time
they were or hereafter are filed with the Commission, complied or will comply,
as the case may be, in all material respects with the requirements of the 1934
Act and the rules and regulations of the Commission under the 1934 Act (the
“1934 Act Regulations”).

 

3



--------------------------------------------------------------------------------

(v) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included or incorporated by reference in the
Offering Memorandum are independent public accountants as required by the 1933
Act, the 1933 Act Regulations, the 1934 Act, the 1934 Act Regulations and the
Public Accounting Oversight Board.

(vi) Financial Statements. The financial statements included or incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum,
together with the related schedules and notes, present fairly in all material
respects the financial position of the Company and its consolidated subsidiaries
at the dates indicated and the statement of operations, stockholders’ equity and
cash flows of the Company and its consolidated subsidiaries for the periods
specified; said financial statements have been prepared in conformity with U.S.
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods involved. The supporting schedules, if any, present
fairly in all material respects the information required to be stated therein
and in accordance with GAAP. The summary consolidated financial information
included in the Offering Memorandum present fairly in all material respects the
information shown therein and have been compiled on a basis consistent with that
of the audited financial statements included therein. The interactive data in
eXtensible Business Reporting Language incorporated by reference in the General
Disclosure Package and the Final Offering Memorandum fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(vii) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the General Disclosure Package or the Final
Offering Memorandum, (A) there has been no material adverse change, or any
development involving a prospective material adverse change, to the financial
condition, results of operations or business affairs of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), (B) there have been
no transactions entered into by the Company or any of its subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its subsidiaries considered as one enterprise, and (C) there
has been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

(viii) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the General Disclosure
Package and the Final Offering Memorandum and to enter into and perform its
obligations under this Agreement; and the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not reasonably be expected
to result in a Material Adverse Effect.

(ix) Significant Subsidiaries. None of the subsidiaries of the Company
constitute a “significant subsidiary” (as such term is defined in Rule 1-02 of
Regulation S-X as promulgated under the 1934 Regulations).

(x) Capitalization. The shares of capital stock of the Company that are
authorized, issued and outstanding are as set forth in the General Disclosure
Package and the Final Offering Memorandum in the column entitled “Actual” under
the caption “Capitalization” (except for subsequent issuances, if any, pursuant
to this Agreement, pursuant to reservations, agreements or employee benefit
plans referred to in the General Disclosure Package and the Final Offering

 

4



--------------------------------------------------------------------------------

Memorandum or pursuant to the exercise of convertible securities or options
referred to in the General Disclosure Package and the Final Offering
Memorandum).

(xi) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(xii) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and, when duly executed and delivered by the Company and the
Trustee, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

(xiii) Authorization of the Securities and the Common Stock. The Securities have
been duly authorized and, at the Closing Time, will have been duly executed by
the Company and, when authenticated, issued and delivered in the manner provided
for in the Indenture and delivered against payment of the purchase price
therefor as provided in this Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law), and will be in the form contemplated by, and
entitled to the benefits of, the Indenture. The shares of Common Stock issuable
upon conversion of the Securities have been duly authorized and reserved for
issuance upon such conversion by all necessary corporate action and such shares,
when issued upon such conversion, will be validly issued and will be fully paid
and non-assessable; and the issuance of such shares upon such conversion will
not be subject to the preemptive or other similar rights of any securityholder
of the Company.

(xiv) Registration Rights. There are no persons with registration rights or
other similar rights to have any securities registered for sale by the Company
under the 1933 Act.

(xv) Absence of Violations, Defaults and Conflicts. Neither the Company nor any
of its subsidiaries is (A) in violation of its charter, by-laws or similar
organizational document, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the it is a party or by which it may be
bound or to which any of its properties or assets is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, be reasonably expected to result in a Material Adverse
Effect, or (C) in violation of any law, statute, rule, regulation, judgment,
order, writ or decree of any arbitrator, court, governmental body, regulatory
body, administrative agency or other authority, body or agency having
jurisdiction over the Company or any of its subsidiaries or any of their
respective properties, assets or operations (each, a “Governmental Entity”),
except for such violations that would not, singly or in the aggregate, be
reasonably expected to result in a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein and in the General Disclosure Package and the
Final Offering Memorandum (including the issuance and sale of the Securities)
and compliance by the Company with its obligations hereunder have been duly
authorized by all necessary corporate action and do not and will not, whether
with or without the giving of notice or passage of

 

5



--------------------------------------------------------------------------------

time or both, conflict with or constitute a breach of, or default under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
properties or assets of the Company or any subsidiary pursuant to, the
Agreements and Instruments, or result in any violation of any law, statute,
rule, regulation, judgment, order, writ or decree of any Governmental Entity
(except for such conflicts, breaches, defaults or liens, charges or
encumbrances, or violations that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect), nor will such
action result in any violation of the provisions of the charter, by-laws or
similar organizational document of the Company or any of its subsidiaries.

(xvi) Absence of Labor Dispute. No material labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
reasonably be expected to result in a Material Adverse Effect.

(xvii) Absence of Proceedings. Except as disclosed in the General Disclosure
Package and the Final Offering Memorandum, there is no action, suit, proceeding,
inquiry or investigation before or brought by any Governmental Entity now
pending or, to the knowledge of the Company, threatened, against the Company or
any of its subsidiaries, which would reasonably be expected to result in a
Material Adverse Effect, or which might materially and adversely affect the
consummation of the transactions contemplated in this Agreement or the
performance by the Company of its obligations hereunder; and the aggregate of
all pending legal or governmental proceedings to which the Company or any such
subsidiary is a party or of which any of their respective properties or assets
is the subject which are not described in the General Disclosure Package and the
Final Offering Memorandum, including ordinary routine litigation incidental to
the business, would not reasonably be expected to result in a Material Adverse
Effect.

(xviii) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement or for the due execution, delivery and performance of the
Indenture, except such as have been already obtained or as may be required under
the rules and regulations of the New York Stock Exchange.

(xix) Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure so to possess would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The Company and its
subsidiaries are in compliance with the terms and conditions of all Governmental
Licenses, except where the failure so to comply would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. All of
the Governmental Licenses are valid and in full force and effect, except when
the invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any Governmental Licenses which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to result in a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(xx) Title to Property. Except as disclosed in the General Disclosure Package
and the Final Offering Memorandum, neither the Company nor the any of its
subsidiaries owns any real property. The Company and its subsidiaries have good
and marketable title to all real property owned by them and good title to all
other properties owned by them, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except such as do not, singly or in the aggregate, materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company or any of its subsidiaries. All of the real
and personal property leases and subleases material to the business of the
Company and its subsidiaries, considered as one enterprise, and under which the
Company or any of its subsidiaries holds properties described in the General
Disclosure Package and the Final Offering Memorandum, are in full force and
effect, and neither the Company nor any such subsidiary has received any notice
of any material claim of any sort that has been asserted by anyone adverse to
the rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or materially and adversely affecting the rights of the Company
or such subsidiary to the continued possession of the leased or subleased
premises under any such lease or sublease.

(xxi) Possession of Intellectual Property. Except as disclosed in the General
Disclosure Package and the Final Offering Memorandum, the Company and its
subsidiaries own or possess rights to all patents, inventions, works of
authorship, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems, methods or
procedures), trademarks, service marks, trade names or other intellectual
property and intellectual property rights (collectively, “Intellectual
Property”) that are material to the business as now operated by them and as
described in the General Disclosure Package and the Final Offering Memorandum.
The Company and its subsidiaries have taken reasonable steps to prevent the
unauthorized disclosure of their material trade secrets, including entering into
contracts that generally require licensees, contractors and other third persons
with access to such trade secrets to keep such trade secrets confidential, and
to the knowledge of the Company, there have been no breaches of any such
contracts that are material to the Company. To the knowledge of the Company,
there is no infringement by third parties of any Intellectual Property owned by
the Company that it is material to the Company and its subsidiaries considered
as one enterprise. There is no action, suit, proceeding or claim by a third
party pending, or, to the Company’s knowledge, threatened in writing, that
(i) challenges the Company’s or any subsidiary’s rights in or to any
Intellectual Property owned by the Company or such subsidiary or (ii) claims
that the Company or any subsidiary infringes or otherwise violates any
Intellectual Property of any person or entity, and the Company is unaware of any
other fact which would form a reasonable basis for any such claim, in each case
that would reasonably be expected to, singly or in the aggregate, have a
Material Adverse Effect. The Company has taken all actions that are reasonably
necessary to acquire, maintain and protect the Intellectual Property of the
Company and each subsidiary in a manner consistent with prudent industry
practice.

(xxii) Privacy Compliance. With respect to any privacy and security commitments
made by the Company and its subsidiaries applicable to customer data provided to
the Company or its subsidiaries through their products and services or otherwise
(including, without limitation, the terms and conditions of use and privacy
policies of the Company) (the “Commitments”), (i) to the knowledge of the
Company, the Company is and has consistently been in compliance in all material
respects with all applicable U.S. privacy laws, as well as with the Commitments;
(ii) except as disclosed to the Initial Purchasers or their representatives, the
Company has not received any inquiries from any Governmental Entity relating to
the Commitments; (iii) there are no pending or threatened claims or litigation
regarding the Commitments or compliance with the Commitments; (iv) to the
Company’s knowledge, no applicable certification organization has found the
Company

 

7



--------------------------------------------------------------------------------

to be out of compliance with such Commitments and (v) to the knowledge of the
Company, there have been no security breaches caused by or resulting from the
action or inaction of the Company (including failure to implement industry
standard security measures to protect such data), with respect to data held by
or on behalf of the Company resulting in unauthorized access to, use of or
disclosure of such data except in each case (clauses (i) through (v)) as would
not reasonably be expected to result in a Material Adverse Effect.

(xxiii) Data Security. The Company and its subsidiaries have appropriate or
otherwise reasonable on-going arrangements for the maintenance, support and
disaster recovery of the information and communications networks owned or used
by the Company and its subsidiaries both internally and to provide products and
services to third parties (“IT System”). The Company and its subsidiaries follow
appropriate or otherwise reasonable procedures (i) to preserve the availability,
security and integrity of the IT System, and the data and information stored on
the IT System, and (ii) to protect the IT System from infection by viruses,
worms, trojan horses and other material known contaminants (“Harmful Code”) and
from access by unauthorized persons or entities. To the Company’s knowledge, the
IT System has not: (i) failed to function, (ii) been infected by any Harmful
Code that caused any material disruption, damage or unauthorized access to
systems, networks or data, or (iii) been accessed by any unauthorized person or
entity, in each case (clauses (i), (ii) or (iii)) in a manner that would
reasonably be expected to, singly or in the aggregate, have a Material Adverse
Effect.

(xxiv) Environmental Laws. Except as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, to the Company’s
knowledge (A) neither the Company nor any of its subsidiaries is in violation of
any federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (B) the Company and its subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries and (D) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or Governmental Entity, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

(xxv) Accounting Controls and Disclosure Controls. The Company and each of its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13a-15 and 15d-15 under the 1934 Act Regulations) and a
system of internal accounting controls sufficient to provide reasonable
assurances (A) that transactions are recorded as necessary to permit preparation
of financial statements in accordance with GAAP; (B) that receipts and
expenditures of the Company are being made only in accordance authorizations of
management and directors of the Company; (C) regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that could have a material impact on its financial statements. Since the
end of the Company’s most recent audited fiscal year, there has

 

8



--------------------------------------------------------------------------------

been (1) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (2) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting; and (D) the interactive data in eXtensible Business
Reporting Language incorporated by reference in the General Disclosure Package
and the Final Offering Memorandum fairly presents the information called for in
all material respects and is prepared in accordance with the Commission’s rules
and guidelines applicable thereto. The Company and each of its subsidiaries
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a-15 and Rule 15d-15 under the 1934 Act Regulations) that are designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms, and is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, as appropriate, to allow timely decisions regarding required
disclosure.

(xxvi) Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

(xxvii) Payment of Taxes. All material United States federal income tax returns
of the Company and its subsidiaries required by law to be filed have been filed
and all taxes shown by such returns or otherwise assessed, which are due and
payable, have been paid, except as are being contested in good faith and as to
which adequate reserves have been provided. The Company and its subsidiaries
have filed all other tax returns that are required to have been filed by them
pursuant to applicable foreign, state, local or other law except insofar as the
failure to file such returns would not reasonably be expected to result in a
Material Adverse Effect, and has paid all material taxes due pursuant to such
returns or pursuant to any assessment received by the Company and its
subsidiaries, except for such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been established by the Company.
The charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not reasonably be expected to result in a Material Adverse Effect.

(xxviii) Insurance. The Company and its subsidiaries carry or are entitled to
the benefits of insurance, with recognized financially sound and reputable
insurers, in such amounts and covering such risks as are customary in the
businesses as now conducted by the Company and its subsidiaries, and all such
insurance is in full force and effect in all material respects. The Company has
no reason to believe that it or any of its subsidiaries will not be able (A) to
renew its existing insurance coverage as and when such policies expire or (B) to
obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not reasonably be expected to result in a Material Adverse Effect. Neither of
the Company nor any of its subsidiaries has been denied any material insurance
coverage which it has sought or for which it has applied.

(xxix) Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the General Disclosure Package and
the Final Offering Memorandum will not be

 

9



--------------------------------------------------------------------------------

required, to register as an “investment company” under the Investment Company
Act of 1940, as amended (the “1940 Act”).

(xxx) Absence of Manipulation. Neither the Company nor any affiliate of the
Company has taken, nor will the Company or any affiliate take, directly or
indirectly, any action which is designed, or would be expected, to cause or
result in, or which has constituted, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

(xxxi) Foreign Corrupt Practices Act. None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures reasonably designed to ensure continued compliance therewith.

(xxxii) Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Entity
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any Governmental Entity involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(xxxiii) OFAC. None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or
representative of the Company or any of its subsidiaries is an individual or
entity (“Person”) currently the subject or target of any economic, trade or
security sanctions administered or enforced by the United States Government,
including, without limitation, the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”) (collectively, “Sanctions”),
nor is the Company located, organized or resident in a country or territory that
is the subject of Sanctions; and the Company will not directly or indirectly use
the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any subsidiaries, joint venture partners or
other Person, to fund any activities of or business with any Person, or in any
country or territory, that, at the time of such funding, is the subject of
Sanctions or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions.

(xxxiv) Statistical and Market-Related Data. Any statistical and market-related
data included in the General Disclosure Package or the Final Offering Memorandum
are based on or

 

10



--------------------------------------------------------------------------------

derived from sources that the Company believes to be reliable and accurate and,
to the extent required, the Company has obtained the written consent to the use
of such data from such sources.

(b) Officer’s Certificates. Any certificate signed by any officer of the Company
or any of its subsidiaries delivered to the Representatives or to counsel for
the Initial Purchasers shall be deemed a representation and warranty by the
Company to each Initial Purchaser as to the matters covered thereby.

SECTION 2. Sale and Delivery to Initial Purchasers; Closing.

(a) Initial Securities. On the basis of the representations and warranties
herein contained and upon the terms and subject to the conditions herein set
forth, the Company agrees to sell to each Initial Purchaser, severally and not
jointly, and each Initial Purchaser, severally and not jointly, agrees to
purchase from the Company, at the price set forth in Schedule A, the aggregate
principal amount of Initial Securities set forth in Schedule A, plus any
additional principal amount of Initial Securities which such Initial Purchaser
may become obligated to purchase pursuant to the provisions of Section 11
hereof, subject to such adjustments as Merrill Lynch in its discretion shall
make to ensure that any sales or purchases are in authorized denominations.

(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and upon the terms and subject to the conditions
herein set forth, the Company hereby grants an option to the Initial Purchasers,
severally and not jointly, to purchase the Option Securities, at the price set
forth in Schedule A. The option hereby granted will expire 15 days after the
date hereof and may be exercised in whole or in part from time to time only for
the purpose of covering overallotments made in connection with the offering and
distribution of the Initial Securities upon notice by the Representatives to the
Company setting forth the amount of Option Securities as to which the several
Initial Purchasers are then exercising the option and the time and date of
payment and delivery for such Option Securities. Any such time and date of
delivery (a “Date of Delivery”) shall be determined by the Representatives, but
shall not be later than March 29, 2013, nor in any event prior to the Closing
Time. If the option is exercised as to all or any portion of the Option
Securities, each of the Initial Purchasers, acting severally and not jointly,
will purchase that proportion of the total principal amount of Option Securities
then being purchased which the number of Initial Securities set forth in
Schedule A opposite the name of such Initial Purchaser bears to the total
principal amount of Initial Securities, subject in each case to such adjustments
as Merrill Lynch in its discretion shall make to ensure that any sales or
purchases are in authorized denominations.

(c) Payment. Payment of the purchase price for, and delivery of certificates
for, the Initial Securities shall be made at the offices of Latham & Watkins
LLP, or at such other place as shall be agreed upon by the Representatives and
the Company, at 10:00 A.M. (New York City time) on the third (fourth, if the
pricing occurs after 4:30 P.M. (New York City time) on any given day) business
day after the date hereof (unless postponed in accordance with the provisions of
Section 11), or such other time not later than ten business days after such date
as shall be agreed upon by the Representatives and the Company (such time and
date of payment and delivery being herein called “Closing Time”).

In addition, if any or all of the Option Securities are purchased by the Initial
Purchasers, payment of the purchase price for, and delivery of certificates for,
such Option Securities shall be made at the above-mentioned offices, or at such
other place as shall be agreed upon by the Representatives and the Company, on
each Date of Delivery as specified in the notice from the Representatives to the
Company.

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representatives for the respective accounts of the Initial Purchasers of
certificates for the Securities to be purchased by them. It is understood that
each Initial Purchaser has authorized the Representatives, for its account, to
accept delivery of, receipt for, and

 

11



--------------------------------------------------------------------------------

make payment of the purchase price for, the Initial Securities and the Option
Securities, if any, which it has agreed to purchase. Merrill Lynch, individually
and not as representative of the Initial Purchasers, may (but shall not be
obligated to) make payment of the purchase price for the Initial Securities or
the Option Securities, if any, to be purchased by any Initial Purchaser whose
funds have not been received by the Closing Time or the relevant Date of
Delivery, as the case may be, but such payment shall not relieve such Initial
Purchaser from its obligations hereunder.

SECTION 3. Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:

(a) Delivery of Offering Memorandum. The Company hereby consents to the use by
the Initial Purchasers of the copies of the Preliminary Offering Memorandum (as
amended or supplemented) and documents incorporated by reference therein that
have heretofore been made available to the Initial Purchasers. The Company will
furnish to each Initial Purchaser, without charge, such number of copies of the
Final Offering Memorandum thereto and documents incorporated by reference
therein as such Initial Purchaser may reasonably request, provided that the
Company need not furnish any documents incorporated by reference in the Final
Offering Memorandum to the extent such documents are at such time available on
EDGAR.

(b) Notice and Effect of Material Events. If at any time prior to the completion
of the initial resale of the Securities by the Initial Purchasers, any event
shall occur or condition shall exist as a result of which it is necessary to
amend or supplement the General Disclosure Package or the Final Offering
Memorandum in order that the General Disclosure Package or the Final Offering
Memorandum, as the case may be, will not include any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein not misleading in the light of the circumstances existing at
the time it is delivered to a Subsequent Purchaser, the Company will promptly
(A) give the Representatives notice of such event and (B) prepare any amendment
or supplement as may be necessary to correct such statement or omission and, a
reasonable amount of time prior to any proposed use or distribution, furnish the
Representative with copies of any such amendment or supplement; provided that
the Company shall not use or distribute any such amendment or supplement to
which the Representatives or counsel for the Initial Purchasers shall reasonably
object. The Company will furnish to the Initial Purchasers such number of copies
of such amendment or supplement as the Initial Purchasers may reasonably
request.

(c) Reporting Requirements. Until the completion of the initial resale of the
Securities by the Initial Purchasers, the Company will file all documents
required to be filed with the Commission pursuant to the 1934 Act within the
time periods required by the 1934 Act and the 1934 Act Regulations. The Company
will give the Representatives notice of its intention to make any such filing
from the Applicable Time to the Closing Time and will furnish the
Representatives with copies of any such documents a reasonable amount of time
prior to such proposed filing, as the case may be, and will not file or use any
such document to which the Representatives or counsel for the Initial Purchasers
shall reasonably object.

(d) Blue Sky Qualifications. The Company will use its reasonable best efforts,
in cooperation with the Initial Purchasers, to qualify the Securities for
offering and sale under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Representatives may designate and to
maintain such qualifications in effect so long as required to complete the
distribution of the Securities; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

 

12



--------------------------------------------------------------------------------

(e) DTCC. The Company will cooperate with the Initial Purchasers and use its
reasonable best efforts to permit the offered Securities to be eligible for
clearance and settlement through the facilities of The Depository Trust &
Clearing Corporation (“DTCC”).

(f) Listing. The Company will use its reasonable best efforts to effect and
maintain the listing of the Common Stock issuable upon conversion of the
Securities on the New York Stock Exchange.

(g) Restriction on Sale of Securities. During a period of 45 days from the date
of the Final Offering Memorandum (the “Lock-Up Period”), the Company will not,
without the prior written consent of each of the Representatives, (i) directly
or indirectly, offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or otherwise transfer or dispose of any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock or file any registration statement under the 1933 Act with
respect to any of the foregoing or (ii) enter into any swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the Common Stock, whether
any such swap or transaction described in clause (i) or (ii) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise. The foregoing sentence shall not apply to (A) the Securities to be
sold hereunder, (B) any shares of Common Stock issued upon conversion of the
Securities, (C) any shares of Common Stock issued by the Company upon the
conversion, exchange or exercise of securities convertible into or exchangeable
of exercisable for Common Stock, which securities are outstanding on the date
hereof, (D) the grant of equity incentives pursuant to plans in effect as of the
date hereof and plans assumed in connection with the acquisition by the Company
or any of its subsidiaries of the securities, business, property or other assets
of another person or entity, or the issuance of any shares of Common Stock
subject to contractual restrictions on the resale that extend beyond the Lock-Up
Period, (E) the filing of any registration statement on Form S-8 (or amendment
thereto), (F) the grant of any warrant to any of the Initial Purchasers or their
affiliates and transfers or sales of Common Stock, each pursuant to the
convertible note hedge and warrant transactions referred to in the General
Disclosure Package or (G) the any shares of Common Stock issued by the Company
to its existing stockholders pursuant to and as contemplated by the Stock Split
referred to and as described in the General Disclosure Package.

SECTION 4. Payment of Expenses.

(a) Expenses. The Company will pay or cause to be paid all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation, printing and filing of any Offering Memorandum (including financial
statements and any schedules or exhibits and any document incorporated therein
by reference) and of each amendment or supplement thereto, (ii) preparation,
issuance and delivery of the Securities to the Initial Purchasers and the Common
Stock issuable upon conversion thereof and any charges of DTCC in connection
therewith, (iii) the fees and disbursements of the Company’s counsel,
accountants and other advisors, (iv) the qualification of the Securities under
securities laws in accordance with the provisions of Section 3(d) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchasers in connection therewith and in connection with the
preparation of the Blue Sky Survey and any supplement thereto (such amount not
to exceed $10,000), (v) the preparation, printing and delivery to the Initial
Purchasers of copies of each Preliminary Offering Memorandum, any Issuer Written
Information, the Final Term Sheet and the Final Offering Memorandum and any
amendments or supplements thereto and costs, if any, associated with electronic
delivery of any of the foregoing by the Initial Purchasers to investors,
(vi) all fees and expenses of the Trustee and any expenses of any transfer agent
or registrar for the Securities or the Common Stock issuable upon conversion of
the Securities, (vii) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the Securities, including without limitation, expenses associated with the
production of road show slides and graphics, (viii) the fees and expenses
incurred in connection with the listing of the Common Stock issuable upon
conversion of the Securities on

 

13



--------------------------------------------------------------------------------

the New York Stock Exchange and (ix) the costs and expenses (including, without
limitation, any damages or other amounts payable in connection with legal or
contractual liability) associated with the reforming of any contracts for sale
of the Securities made by the Initial Purchasers caused by a breach of the
representation and warranty contained Section 1(a)(ii); provided that the
Company shall not be responsible for any such costs or expenses pursuant to this
clause (ix) if any failure or breach of such representation and warranty is
caused by or resulting from the actions of the Initial Purchasers.

(b) Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5, Section 10(a)(i)
(unless the Company shall have satisfied the condition set for in Section 5(c))
or 10(a)(iii) hereof, the Company shall reimburse the Initial Purchasers for all
of their reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of counsel for the Initial Purchasers.

SECTION 5. Conditions of Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company contained herein or in
certificates of any officer of the Company, to the performance by the Company of
its covenants and other obligations hereunder, and to the following further
conditions:

(a) Opinion of Counsel for Company. At the Closing Time, the Representatives
shall have received the opinion, dated the Closing Time, of Wilson Sonsini
Goodrich & Rosati, Professional Corporation, counsel for the Company, in form
and substance reasonably satisfactory to counsel for the Initial Purchasers,
together with signed or reproduced copies of such letter for each of the other
Initial Purchasers to the effect set forth in Exhibit A hereto. Such counsel may
state that, insofar as such opinion involves factual matters, they have relied,
to the extent they deem proper, upon certificates of officers and other
representatives of the Company and its subsidiaries and certificates of public
officials.

(b) Opinion of Counsel for Initial Purchasers. At the Closing Time, the
Representatives shall have received the favorable opinion, dated the Closing
Time, of Latham & Watkins LLP, counsel for the Initial Purchasers, together with
signed or reproduced copies of such letter for each of the other Initial
Purchasers in form and substance satisfactory to the Representatives. In giving
such opinion such counsel may rely, as to all matters governed by the laws of
jurisdictions other than the law of the State of New York, the General
Corporation Law of the State of Delaware and the federal securities laws of the
United States, upon the opinions of counsel satisfactory to the Representatives.
Such counsel may also state that, insofar as such opinion involves factual
matters, they have relied, to the extent they deem proper, upon certificates of
officers and other representatives of the Company and its subsidiaries and
certificates of public officials.

(c) Officers’ Certificate. At the Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the General Disclosure Package or the Final Offering Memorandum, any Material
Adverse Effect; and the Representatives shall have received a certificate of the
Chief Executive Officer or the Chief Financial Officer of the Company, dated the
Closing Time, to the effect that (i) there has been no such Material Adverse
Effect, (ii) the representations and warranties of the Company in this Agreement
are true and correct with the same force and effect as though expressly made at
and as of the Closing Time and (iii) the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
at or prior to the Closing Time.

(d) Accountant’s Comfort Letter. At the time of the execution of this Agreement,
the Representatives shall have received from Ernst & Young LLP a letter, dated
such date, in form and substance satisfactory to the Representatives, together
with signed or reproduced copies of such letter for each of the other Initial
Purchasers containing statements and information of the type ordinarily included
in accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Offering
Memorandum.

 

14



--------------------------------------------------------------------------------

(e) Bring-down Comfort Letter. At the Closing Time, the Representatives shall
have received from Ernst & Young LLP a letter, dated as of the Closing Time, to
the effect that they reaffirm the statements made in the letter furnished
pursuant to subsection (d) of this Section, except that the specified date
referred to shall be a date not more than three business days prior to the
Closing Time.

(f) Approval of Listing. At the Closing Time, the Common Stock issuable upon
conversion of the Securities shall have been approved for listing on the New
York Stock Exchange, subject only to official notice of issuance.

(g) Lock-up Agreements. At the date of this Agreement, the Representatives shall
have received an agreement substantially in the form of Exhibit B hereto signed
by the persons listed on Schedule D hereto.

(h) Conditions to Purchase of Option Securities. If the Initial Purchasers
exercise their option provided in Section 2(b) hereof to purchase all or any
portion of the Option Securities after the Closing Time, the representations and
warranties of the Company contained herein and the statements in any
certificates furnished by the Company and any of its subsidiaries hereunder
shall be true and correct as of each Date of Delivery and, at the relevant Date
of Delivery, the Representatives shall have received:

(i) Officers’ Certificate. A certificate, dated such Date of Delivery, of the
Chief Executive Officer or the Chief Financial Officer of the Company confirming
that the certificate delivered at the Closing Time pursuant to Section 5(c)
hereof remains true and correct as of such Date of Delivery.

(ii) Opinion of Counsel for Company. If requested by the Representatives, the
opinion of Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel
for the Company, in form and substance reasonably satisfactory to counsel for
the Initial Purchasers, dated such Date of Delivery, relating to the Option
Securities to be purchased on such Date of Delivery and otherwise to the same
effect as the opinion required by Section 5(a) hereof.

(iii) Opinion of Counsel for Initial Purchasers. If requested by the
Representatives, the favorable opinion of Latham & Watkins LLP, counsel for the
Initial Purchasers, dated such Date of Delivery, relating to the Option
Securities to be purchased on such Date of Delivery and otherwise to the same
effect as the opinion required by Section 5(b) hereof.

(iv) Bring-down Comfort Letter. If requested by the Representatives, a letter
from Ernst & Young LLP, in form and substance satisfactory to the
Representatives and dated such Date of Delivery, substantially in the same form
and substance as the letter furnished to the Representatives pursuant to
Section 5(d) hereof, except that the “specified date” in the letter furnished
pursuant to this paragraph shall be a date not more than three business days
prior to such Date of Delivery.

(i) Additional Documents. At the Closing Time and at each Date of Delivery (if
any) counsel for the Initial Purchasers shall have been furnished with such
documents and opinions as they may reasonably require for the purpose of
enabling them to pass upon the issuance and sale of the Securities as herein
contemplated, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, herein contained;
and all proceedings taken by the Company in connection with the issuance and
sale of the Securities as herein contemplated shall be reasonably satisfactory
in form and substance to the Representatives and counsel for the Initial
Purchasers.

 

15



--------------------------------------------------------------------------------

(j) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities on a Date
of Delivery which is after the Closing Time, the obligations of the several
Initial Purchasers to purchase the relevant Option Securities, may be terminated
by the Representatives by notice to the Company at any time at or prior to
Closing Time or such Date of Delivery, as the case may be, and such termination
shall be without liability of any party to any other party except, subject to
the provisions of Section 10(b), as provided in Section 4 and except that
Sections 1, 7, 8, 9, 14, 15 and 16 shall survive any such termination and remain
in full force and effect.

SECTION 6. Subsequent Offers and Resales of the Securities.

(a) Offer and Sale Procedures. Each of the Initial Purchasers and the Company
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Securities:

(i) Offers and Sales. Offers and sales of the Securities shall be made to such
persons and in such manner as is contemplated by the Offering Memorandum. Each
Initial Purchaser severally agrees that it will not offer, sell or deliver any
of the Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. The Company has
not entered into any contractual arrangement, other than this Agreement, with
respect to the distribution of the Securities or the Common Stock issuable upon
conversion of the Securities, and the Company will not enter into any such
arrangement except as contemplated thereby.

(ii) No General Solicitation. No general solicitation or general advertising
(within the meaning of Rule 502(c) under the 1933 Act Regulations) will be used
in the United States in connection with the offering or sale of the Securities.

(iii) Legends. Each of the Securities will bear, to the extent applicable, the
legend contained in “Notice to Investors” in the General Disclosure Package and
the Final Offering Memorandum for the time period and upon the other terms
stated therein.

(iv) Minimum Principal Amount. No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount.

(b) Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(i) Integration. The Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the 1933 Act Regulations, such offer or sale would
render invalid (for the purpose of (i) the sale of the offered Securities by the
Company to the Initial Purchasers, (ii) the resale of the offered Securities by
the Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
offered Securities by such Subsequent Purchasers to others) the exemption from
the registration requirements of the 1933 Act provided by Section 4(2) thereof
or by Rule 144A thereunder or otherwise.

(ii) Rule 144A Information. The Company agrees that, in order to render the
offered Securities eligible for resale pursuant to Rule 144A under the 1933 Act,
while any of the offered Securities remain outstanding, it will make available,
upon request, to any holder of offered

 

16



--------------------------------------------------------------------------------

Securities or prospective purchasers of Securities the information specified in
Rule 144A(d)(4), unless the Company furnishes information to the Commission
pursuant to Section 13 or 15(d) of the 1934 Act.

(iii) Restriction on Repurchases. Until the expiration of one year after the
original issuance of the offered Securities, the Company will not, and will
cause its Affiliates not to, resell any offered Securities which are “restricted
securities” (as such term is defined under Rule 144(a)(3) under the 1933 Act),
whether as beneficial owner or otherwise (except as agent acting as a securities
broker on behalf of and for the account of customers in the ordinary course of
business in unsolicited broker’s transactions).

(c) Representations, Warranties and Agreements of the Initial Purchasers. Each
Initial Purchaser severally and not jointly represents and warrants to, and
agrees with, the Company that it is a Qualified Institutional Buyer and an
“accredited investor” within the meaning of Rule 501(a) under the 1933 Act
Regulations. Each Initial Purchaser understands that the offered Securities have
not been and will not be registered under the 1933 Act and may not be offered or
sold within the United States except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act. Each
Initial Purchaser severally represents and agrees that it has not offered or
sold, and will not offer or sell, any offered Securities constituting part of
its allotment within the United States except in accordance with Rule 144A or
another applicable exemption from the registration requirements of the 1933 Act.
Accordingly, neither it nor any person acting on its behalf has made or will
make offers or sales of the Securities in the United States by means of any form
of general solicitation or general advertising (within the meaning of Regulation
D) in the United States. Each Initial Purchaser will take reasonable steps to
inform, and cause each of its Affiliates to take reasonable steps to inform,
persons acquiring Securities from such Initial Purchaser or Affiliate, as the
case may be, in the United States that the Securities (A) have not been and will
not be registered under the 1933 Act, (B) are being sold to them without
registration under the 1933 Act in reliance on Rule 144A or in accordance with
another exemption from registration under the 1933 Act, as the case may be, and
(C) may not be offered, sold or otherwise transferred except (1) to the Company,
(2) outside the United States in accordance with Regulation S or (3) inside the
United States in accordance with (x) Rule 144A to a person whom the seller
reasonably believes is a Qualified Institutional Buyer that is purchasing such
Securities for its own account or for the account of a Qualified Institutional
Buyer to whom notice is given that the offer, sale or transfer is being made in
reliance on Rule 144A or (y) pursuant to another available exemption from
registration under the 1933 Act.

SECTION 7. Indemnification.

(a) Indemnification of Initial Purchasers. The Company agrees to indemnify and
hold harmless each Initial Purchaser, its Affiliates, its selling agents and
each person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact included in any Preliminary Offering Memorandum, the Final
Offering Memorandum, the information contained in the Final Term Sheet, any
Issuer Written Information or any other written information used by or on behalf
of the Company in connection with the offer or sale of the Securities (or any
amendment or supplement to the foregoing) or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any

 

17



--------------------------------------------------------------------------------

investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission; provided that
(subject to Section 7(d) below) any such settlement is effected with the written
consent of the Company; and

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by the Representatives), reasonably incurred
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in any
Preliminary Offering Memorandum, the Final Offering Memorandum, Issuer Written
Information or the information contained in the Final Term Sheet (or any
amendment or supplement to the foregoing) in reliance upon and in conformity
with the Initial Purchaser Information.

(b) Indemnification of Company, Directors and Officers. Each Initial Purchaser
severally agrees to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in subsection (a) of this Section, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in any
Preliminary Offering Memorandum, the Final Offering Memorandum, Issuer Written
Information or the information contained in the Final Term Sheet (or any
amendment or supplement to the foregoing) in reliance upon and in conformity
with the Initial Purchaser Information.

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by the Representatives,
and, in the case of parties indemnified pursuant to Section 7(b) above, counsel
to the indemnified parties shall be selected by the Company. An indemnifying
party may participate at its own expense in the defense of any such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying parties be liable for fees and expenses of
more than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 7 or
Section 8 hereof (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

18



--------------------------------------------------------------------------------

SECTION 8. Contribution. If the indemnification provided for in Section 7 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company, on the one hand, and of
the Initial Purchasers, on the other hand, in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
on the one hand, and the total underwriting discount received by the Initial
Purchasers, on the other hand, bear to the aggregate initial public offering
price of the Securities as set forth on the cover of the Final Offering
Memorandum.

The relative fault of the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased by it and distributed to the public were
offered to the public exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 8, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each director of
the Company, each officer of the Company, and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act shall have the same rights to contribution as the Company. The
Initial Purchasers’ respective obligations to contribute pursuant to this

 

19



--------------------------------------------------------------------------------

Section 8 are several in proportion to the aggregate principal amount of Initial
Securities set forth opposite their respective names in Schedule A hereto and
not joint.

SECTION 9. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of any Initial Purchaser or its
Affiliates or selling agents, any person controlling any Initial Purchaser, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Securities.

SECTION 10. Termination of Agreement.

(a) Termination. The Representatives may terminate this Agreement, by notice to
the Company, at any time at or prior to the Closing Time (i) if there has been
since the time of execution of this Agreement or since the respective dates as
of which information is given in the General Disclosure Package or the Final
Offering Memorandum, any Material Adverse Effect, or (ii) if there has occurred
any material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Representatives, impracticable or inadvisable to proceed with
the completion of the offering or to enforce contracts for the sale of the
Securities, or (iii) if trading in any securities of the Company has been
suspended or materially limited by the Commission or the New York Stock
Exchange, or (iv) if trading generally on the New York Stock Exchange has been
suspended or materially limited, or minimum or maximum prices for trading have
been fixed, or maximum ranges for prices have been required, by any of said
exchanges or by order of the Commission, FINRA or any other governmental
authority, or (v) a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, or (vi) if a
banking moratorium has been declared by either Federal or New York authorities.

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except,
in the case of termination pursuant to Section 10(a)(i) (unless the Company
shall satisfied the condition set forth in Section 5(c)) or Section 10(a)(iii)
as provided in Section 4 hereof, and provided further that Sections 1, 7, 8, 9,
14, 15 and 16 shall survive such termination and remain in full force and
effect.

SECTION 11. Default by One or More of the Initial Purchasers. If one or more of
the Initial Purchasers shall fail at Closing Time or a Date of Delivery to
purchase the Securities which it or they are obligated to purchase under this
Agreement (the “Defaulted Securities”), the Representatives shall have the
right, within 24 hours thereafter, to make arrangements for one or more of the
non-defaulting Initial Purchasers, or any other initial purchasers, to purchase
all, but not less than all, of the Defaulted Securities in such amounts as may
be agreed upon and upon the terms herein set forth; if, however, the
Representatives shall not have completed such arrangements within such 24-hour
period, then each of the non-defaulting Initial Purchasers shall be obligated,
severally and not jointly, to purchase the full amount thereof in the
proportions that their respective initial purchase obligations hereunder bear to
the initial purchase obligations of all non-defaulting Initial Purchasers. No
action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

SECTION 12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Initial Purchasers shall
be directed to the Representatives with copies to (i) Merrill Lynch at One
Bryant Park, New York, New York 10036, attention of Syndicate Department

 

20



--------------------------------------------------------------------------------

(facsimile: (646) 855-3073), with a copy to ECM Legal (facsimile:
(212) 230-8730) and (ii) Morgan Stanley & Co. LLC, 1585 Broadway, New York, New
York 10036, Attention: Equity Syndicate Desk, with a copy to the Legal
Department; notices to the Company shall be directed to it at salesforce.com,
inc., The Landmark @ One Market, Suite 300, San Francisco, California 94105,
attention of Chief Legal Officer.

SECTION 13. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the initial public offering price of
the Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the several
Initial Purchasers, on the other hand, (b) in connection with the offering of
the Securities and the process leading thereto, each Initial Purchaser is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company, any of its subsidiaries or their respective stockholders, creditors,
employees or any other party, (c) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company with
respect to the offering of the Securities or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or any of its subsidiaries on other matters) and no Initial
Purchaser has any obligation to the Company with respect to the offering of the
Securities except the obligations expressly set forth in this Agreement, (d) the
Initial Purchasers and their respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and (e) the Initial Purchasers have not provided any legal, accounting,
regulatory or tax advice with respect to the offering of the Securities and the
Company has consulted its own respective legal, accounting, regulatory and tax
advisors to the extent it deemed appropriate.

SECTION 14. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Initial Purchasers and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers and the Company and their respective successors and the
controlling persons and officers and directors referred to in Sections 7 and 8
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Securities from
any Initial Purchaser shall be deemed to be a successor by reason merely of such
purchase.

SECTION 15. Trial by Jury. The Company (on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and affiliates) and
each of the Initial Purchasers hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

SECTION 16. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CHOICE OF LAW PROVISIONS.

SECTION 17. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

SECTION 18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

21



--------------------------------------------------------------------------------

SECTION 19. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

22



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers and the Company in accordance with its terms.

 

Very truly yours,

SALESFORCE.COM, INC.

By

 

/s/ Graham Smith

  Title: Chief Financial Officer

CONFIRMED AND ACCEPTED,

              as of the date first above written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

                               INCORPORATED

By

 

/s/ Stephen R. Miller Jr.

  Authorized Signatory

MORGAN STANLEY & CO LLC

By

 

/s/ David Oakes

  Authorized Signatory

each for itself and as Representatives of the other Initial Purchasers named in
Schedule A hereto.

 

23